Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6-9, 13, 14, 33-34, 38, 39, 43-48 are allowed. As to claims 1, 8 and 33, references Blippar, THEGAMEVEDA, Baalu, MobiDev and Kodama have been made of record as teaching a method, comprising: receiving a location notification from a client device comprising a first current location of the client device; responsive to receiving the location notification, determining an AR tabletop view based on the first current location, wherein the AR tabletop view comprises a downscaled AR model of a geographic area that includes the first current location of the client device; sending the determined AR tabletop view to the client device; receiving a destination notification from the client device, wherein the destination notification comprises an indication of a user selection of a destination location within the represented geographic area; responsive to receiving the user selection of the destination location, transitioning the AR tabletop view into an AR world view comprising a three-dimensional real-world scale representation of the geographic information based at least in part on the first location and the destination location, the AR world view further comprising a plurality of AR navigation elements each indicating a route direction towards the destination location; 2sending the AR world view to the client device; receiving a second current location of the client device; and responsive to determining the second current location of the client device is within a geofence bounding a geographical area represented by a particular AR navigation element of the plurality of AR navigation elements that indicates a route direction beyond the first current location, sending the particular AR navigation element to the client device for display.

However, none of the prior art teaches or suggests the AR tabletop view comprises a downscaled AR model of a geographic area that is rectified upon a first surface and that includes the first current location of the client device; sending the determined AR tabletop view to the client device; determining that a perspective of the client device has changed; responsive to determining the perspective of the client device has changed, rectifying the AR tabletop view upon a second surface different from the first surface, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/             Primary Examiner, Art Unit 2616